Case 4:19-cv-00077 Document 17 Filed on 08/13/20 in TXSD Page 1 of 3
                                                                             United States District Court
                                                                               Southern District of Texas

                                                                                  ENTERED
                                                                                August 13, 2020
                                                                               David J. Bradley, Clerk

                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

        LYNTRICE STRAUSS,             §    CIVIL ACTION NO.
                  Plaintiff,          §    4:19-cv-00077
                                      §
                                      §
               vs.                    §    JUDGE CHARLES ESKRIDGE
                                      §
                                      §
        ANDREW SAUL,                  §
        Commissioner of the Social    §
        Security Administration,      §
                       Defendant.     §

                    MEMORANDUM AND ORDER
           DENYING EXTENSION TO FILE NOTICE OF APPEAL

            Plaintiff Lyntrice Strauss seeks a further extension of
       180 days to file a notice of appeal of the final judgment affirming
       the decision by the Social Security Administration to deny her
       disability benefits. Dkt 16. The motion must be denied.
            Strauss submits her motion pro se. She has been represented
       by counsel in these proceedings, whose appearance hasn’t been
       withdrawn. Regardless, final judgment was entered in this matter
       on March 25, 2020. Dkt 13. A notice of appeal is typically
       required within 60 days of final judgment where one of the
       parties is a United States officer or employee sued in an official
       capacity. See Fed R App P 4(a)(1)(B). Absent extension, this set
       the deadline for Strauss as May 24th.
            A litigant may file a motion up to 30 days after that deadline
       to extend the applicable period for filing the notice. Fed R App
       P 4(a)(5)(A)(i). Strauss filed a timely motion on May 14th. Dkt
       14. She requested an extension of 90 days to file her notice of
       appeal.
            That motion was granted. Dkt 15. But a district court is
       constrained in the length of extension it may grant. Federal Rule
Case 4:19-cv-00077 Document 17 Filed on 08/13/20 in TXSD Page 2 of 3




       of Appellate Procedure Rule 4(a)(5)(C) provides, “No extension
       under this Rule 4(a)(5) may exceed 30 days after the prescribed
       time or 14 days after the date when the order granting the motion
       is entered, whichever is later.” The Supreme Court has stated this
       to be a mandatory limitation. Hamer v Neighborhood Housing Services
       of Chicago, 138 S Ct 13, 17–18 (2017); see also United States v Brown,
       547 F Appx 637, 642 (5th Cir 2013) (unpublished). And so, the
       extended deadline was set to the latest permissible date according
       to the rules, being a total of 90 days after the entry of final
       judgment. Dkt 15 at 2.
            Strauss filed no notice by that extended deadline, June 23rd.
            On August 11th, she filed the instant motion to extend the
       deadline to file her notice of appeal for a further 180 days. Dkt 16.
       She asserts that she was hospitalized with COVID-19 from
       July 9th to July 27th. That is most unfortunate and deserving of
       sympathy. But that onset occurred more than two weeks after the
       expiration of the largest permissible extension that had already
       been granted. If this request were within permissible time limits,
       the question would be one of “excusable neglect” or “good
       cause” under Rule 4(a)(5)(A)(ii). And a request made without
       explanation after a lapsed deadline is insufficient. See Pioneer
       Investment Services Co v Brunswick Associates LP, 507 U.S. 380, 395
       (1993) (factors to consider include length of and reason for
       delay); Halicki v Louisiana Casino Cruises, Inc, 151 F3d 465, 469 (5th
       Cir 1998) (same).
            But the request itself is already outside the permissible time
       limits prescribed by Rule 4(a)(5)(C). The Supreme Court directs
       that such “mandatory claim-processing rules must be enforced”
       absent waiver or forfeiture. Hamer, 138 S Ct at 17. This leaves a
       district court without authority to extend the deadline for filing a
       notice of appeal beyond those limits.
            The motion is DENIED.




                                         2
Case 4:19-cv-00077 Document 17 Filed on 08/13/20 in TXSD Page 3 of 3




          SO ORDERED.

          Signed on August 13, 2020, at Houston, Texas.




                                 Hon. Charles Eskridge
                                 United States District Judge




                                    3
